Citation Nr: 0206504	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  97-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had honorable active military service from April 
1951 to October 1951 and from January 2, 1953 to August 27, 
1955, and other than honorable service from August 28, 1955 
to February 28, 1961.  In an Administrative Decision, dated 
in August 1998, the RO determined that the character of the 
veteran's discharge for his period of military service, 
dating from August 28, 1955 to February 28, 1961, was issued 
under conditions that constituted a legal bar to Department 
of the Veterans Affairs (VA) benefits, except for VA health 
care under Chapter 17, Title 38, United States Code.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO).  
During the course of this appeal, the veteran has relocated 
to Florida, and his claim is now being handled by the St. 
Petersburg, Florida RO.

In September 2000, pursuant to the veteran's request, a 
hearing at the RO before a local hearing officer was held.  A 
transcript of the hearing is in the file.  At the hearing, 
the veteran withdrew his appeal as to issues of entitlement 
to service connection for an arthritic condition and for a 
right knee condition, which had been part of the current 
appeal.

Additionally on appeal was the issue of entitlement to 
special monthly pension benefits based on the need for aid 
and attendance or based on being housebound.  By rating 
action of January 2001, entitlement to special monthly 
pension by reason of being housebound was granted.  The 
veteran indicated that he was continuing to disagree with the 
denial of entitlement to special monthly pension based on the 
need for aid and attendance.  Therefore, the issue of 
entitlement to a higher level of special monthly pension 
based on the need for aid and attendance remains for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal for service connection for 
bilateral pes planus and for entitlement to special monthly 
pension based on the need for aid and attendance has been 
obtained by the RO.  

2.  Bilateral pes planus unequivocally preexisted the 
veteran's service and was not made worse during his service.  
As such, it is not shown by the competent evidence that 
bilateral pes planus is related to the veteran's service.  
The current bilateral pes planus is not shown to be related 
to any in-service occurrence or event during the veteran's 
active, honorable military service.

3.  The veteran's principal disabilities are seizure disorder 
rated at 100 percent, recurrent major depression rated at 70 
percent, chronic subluxation/degenerative joint disease left 
patella rated at 30 percent, bilateral acquired pes cavus 
rated at 10 percent, herniated disc lumbar spine rated at 10 
percent, hallux valgus of the left foot rated at 10 percent, 
and hypertension rated at 0 percent.  

4.  The veteran is not able to care for his daily personal 
needs without assistance from others and is not able to 
protect himself from the hazards of daily living.


CONCLUSIONS OF LAW

1.  Bilateral pes planus clearly and unmistakably preexisted 
service, was not incurred in service, and was not aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A (West 
1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).

2.  The requirements for a special monthly pension based on 
the need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502, 1521, 5103A (West 1991 and Supp 2001); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 
3.351, 3.352 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for service connection for bilateral pes planus and 
for entitlement to special monthly pension based on the need 
for aid and attendance.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information 
needed, treatment records have been obtained, and there has 
been rating decisions and a statement of the case with a 
supplement thereto sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in these claims.  

Furthermore, all pertinent notice has been provided in the 
documents sent to the veteran.  See also 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  These regulations provide no 
additional duties, are not more favorable to the veteran than 
the statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  The veteran, through a statement of the case with 
supplement thereto, has been notified as to evidence and 
information necessary to substantiate the claims.  The 
discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statement of the case (SSOC), 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  There is no evidence that there are 
additional records that could be obtained, nor is there 
evidence that there is need for an additional examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

Even though there is an indication in the file that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits, there is no contention that these are disability 
based benefits versus age related.  Therefore, there is no 
need to obtain any such SSA records.

I.  Service Connection

The veteran's service medical records show that on enlistment 
examination in April 1951, no history of foot trouble was 
reported; on examination, there were no significant 
abnormalities of the feet.  On an orthopedic treatment record 
from later in April 1951, the veteran was seen with pes 
planus third degree, bilateral, symptomatic with moderate 
splay foot and pronation.  It was noted that it existed prior 
to service and was not in the line of duty.  In July 1954, 
the veteran was seen for pain in the left foot, he had marked 
pes planus and a medial wedge in both shoes was recommended.  
In October 1954, the veteran was seen for his feet to be 
checked, he had flat feet and was treated with arch supports 
and arch exercises.  Service examinations dating from October 
1951 to February 1961 show the veteran was noted to have 
moderate pes planus third degree that was asymptomatic and 
not considered disabling.  His physical profile was PULHES 
with ones and was category A, with no defects noted. 

On a VA May 1996 record, the veteran was seen for foot, 
ankle, and knee pain that he reported he had for years, an 
additional May 1996 record shows he reported foot pain for 
one and one-half years.  Subsequent VA treatment records show 
he was seen at the prosthetic clinic for extra depth shoes 
for rheumatoid arthritis.  The veteran as treated for 
rheumatoid arthritis.  A March 1997 VA treatment record shows 
the veteran had left hallux valgus deformity and pes planus.  
A VA medical record from December 1998 showed the veteran had 
arthritis of the lower extremities that required leg braces, 
orthotic shoes, and a cane.  Subsequent records include the 
same information and add that the veteran required crutches.  
A VA treatment record from July 2000 shows that the veteran 
had flat feet with valgus deformity of the big toes on both 
sides.  

At the RO hearing in September 2000, the veteran reported 
that he did not have problems with his feet, which he 
referred to as a flat foot condition, prior to his military 
service in April 1951.  During basic training he had problems 
and was seen at sick bay and was given a pass so he would not 
have to march.  During his second period of service, he was 
given arch supports.  He was not given excuses from physical 
activity as his MOS was in photography and he did not have to 
do as much marching.  He was not otherwise treated.  
Currently he felt the pain in his feet was attributable to 
the problem that began during his military service.  He had 
swelling of the feet at times and wore special shoes.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  The term "noted" denotes only those 
conditions shown upon examination and recorded in an 
examination report, and a recorded history of a disability 
does not constitute such a notation.  Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); 38 C.F.R. § 3.304(b) (2001).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2001); see also 
Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

38 U.S.C.A. § 1153 defines "aggravation in service" by 
noting:  "A preexisting injury or disease will be considered 
to have been aggravated by active . . . service, where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease."  The 
regulation is identical in its wording.  [Emphasis added]  
See 38 C.F.R. § 3.306(a) (2001).  The term, "disability", 
as contemplated by the VA regulations, means "impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions . . . ."  38 C.F.R. § 4.1 
(2001).  

Additionally, pursuant to applicable law and regulation, 
where a former service member did not die in service, 
pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 1991 and Supp. 2001).

The veteran is contending that his current pes planus did not 
preexist his service, but that if it is considered to have 
clearly and unmistakably preexisted his service, that it was 
aggravated thereby.  However, the preponderance of the 
evidence is against his claim.  The evidence shows that the 
veteran's pes planus preexisted his service, as demonstrated 
by the treatment record from within one month of his 
enlistment in service that indicates that pes planus existed 
prior to service.  There is then no showing that pes planus 
was aggravated beyond the natural course of the disability by 
the veteran's service as other than two instances of 
treatment in 1954 where the veteran was treated with arch 
supports, the veteran's service medical records show that 
while the veteran had pes planus, it was not considered 
disabling.  He was given inserts during service, but this 
appears to have improved the disorder.  Moreover, the feet 
were not indicated to have been aggravated on the separation 
examination in February 1961.  Further, the first competent 
medical evidence of pes planus post service was in 1996, many 
years after service.  These factors all lead to the 
conclusion that the pre-service pes planus did not undergo 
aggravation during service.

In summary, it is not as least as likely as not that there 
was an increase in severity of the veteran's preexisting pes 
planus in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral pes planus.
II.  Aid and Attendance

The veteran's recent VA and private treatment records show 
that he has been treated for rheumatoid arthritis, 
inflammatory polyarthritis, right and left knee conditions, 
ataxia, sinusitis, history of anemia, pes planus, testicular 
nodule, hyperopia astigmatism presbyopia and cataract of the 
left eye, complex partial seizures, herniated disc lumbar 
spine, major depression, hypertension, anxiety disorder, 
panic disorder, and rectal tumor.

Included in the claims file is an undated physician's 
certificate for handicapped parking privileges indicating 
that the veteran was severely limited in his ability to walk 
due to an arthritic, neurological, or orthopedic condition 
which was a long term disability.

An October 1997 VA treatment record shows the veteran was to 
be referred to social services for housebound assistance.

An April 1998 VA examination for housebound status or 
permanent need for regular aid and attendance shows that the 
veteran's complaints were syncopal episodes and degenerative 
joint disease.  He was 63 years old.  His nutrition was 
normal.  His gait was assisted with a cane.  He was well 
developed and well nourished.  He had degenerative joint 
disease and weakness of the upper and lower extremities and 
recurrent syncopal episodes.  Due to the degenerative joint 
disease, he needed assistance with ambulation.  He had 
dizziness and headaches and poor balance.  He was able to 
walk without the assistance of another person.  The diagnosis 
was syncopal episodes and degenerative joint disease.  

VA treatment records from April, August, and September 1998 
show the veteran was seen with dizziness and blackouts, in 
September 1998, he was thought to have benign paroxysmal 
postural vertigo.  He was advised against driving.  

A December 1998 VA examination for housebound status or 
permanent need for regular aid and attendance shows the 
veteran was accompanied to the examination by a friend.  He 
complained of a new onset of complex partial seizures.  He 
would black out and fall.  He was 64.  His gait was 
arthritic, and he had leg braces.  His nutrition was regular 
diet.  He was well groomed and independent of activities of 
daily living.  He had arthritis to the lower extremities 
requiring leg braces, orthotic shoes, and a cane.  He had 
poor balance, was able to perform activities of daily living, 
and was unable to drive because of new onset of seizures.  He 
lived alone.  He would leave the home to go to the grocery 
store once a week.  It was noted that protection from the 
environment was limited if the veteran had a seizure in a 
grocery store or while driving and assistance was needed.  
The diagnosis was complex partial seizures, new onset.  It 
was certified by the examiner that the veteran required the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home, or other institutional care.  

A VA treatment record from March 1999 shows the veteran 
reported that he had vertigo and staggered gait.  He was self 
conscious about leaving his home because people would think 
he was drunk.  He had one fall at home since his last visit 
while in the shower because he did not lean against the wall.  
It was not due to seizure activity.  

A March 1999 VA examination for housebound status or 
permanent need for regular aid and attendance shows that the 
veteran had complaints of new onset complex partial seizures.  
He would black out and fall with the seizures.  The veteran 
was 64.  His nutrition was regular diet.  His gait was 
arthritic and he had leg braces.  He was well groomed.  He 
was independent of activities of daily living (personal 
care).  He could not drive to shop for his needs or come to 
medical appointments.  He had arthritis to the lower 
extremities requiring orthotics (shoes, braces, cane).  He 
had poor balance, was able to perform activities of daily 
living, and could not drive because of seizures.  He lived 
alone.  Seizure frequency was once a month.  By state law, he 
had not been seizure free for six months and therefore needed 
assistance.  His seizures had caused him to fall 
(unconsciously) and injure his head, shoulder, and lower 
back.  The veteran was able to walk one block without the 
assistance of another person.  He would leave the home for 
doctor visits and the grocery store at least one time a week.  
His protection from his environment was limited.  It was 
commented that if the veteran had a seizure in the grocery 
store or while driving, he could injure himself or others and 
assistance was needed.  The diagnosis was complex partial 
seizures (new onset).  It was certified by the examiner that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care.

A January 2000 VA examination for housebound status or 
permanent need for regular aid and attendance shows that the 
veteran had a history of seizures and had been instructed 
against driving.  He could not operate a car while wearing 
braces and had a slow reaction time.  He had frequent falls 
and blackouts.  He was 65.  His nutrition was regular diet.  
His gait was unsteady.  He had leg braces and crutches.  He 
was not bedridden.  He was well groomed.  He was independent 
with activities of daily living, he could feed and dress 
himself.  He could not drive.  He had severe arthritis to the 
lower extremities and wore orthotics devices: special shoes, 
braces, and ambulated with crutches.  He had poor balance.  
He lived alone and continued to have occasional seizures and 
severe lower back pain.  He was a severe risk for falls.  He 
performed his own activities of daily living.  He was able to 
walk one block without the assistance of another person and 
he used crutches and braces.  He would leave the home for 
doctor visits.  It was remarked that the veteran was at a 
high risk for falls.  He was not allowed to drive himself to 
the store to shop for food or to the doctor office visits and 
he must have someone to provide transportation.  The 
diagnosis was complex partial seizures.  It was certified by 
the examiner that the veteran required the daily personal 
health care services of a skilled provider without which the 
veteran would require hospital, nursing home, or other 
institutional care.

At the September 2000 RO hearing the veteran testified that 
he lived alone in a mobile home.  He was limited to preparing 
meals by heating a frozen dinner in a microwave oven, he 
could not do any cooking.  He had a friend who came in once a 
week to do the cleaning and laundry.  He had two crutches and 
had a full leg braces on the right leg and knee braces and 
ankle braces on the left leg.  He could get around his home 
well as long as he did not lose his balance and fall due to 
vertigo.  He had falls about once a month.  He was on 
medication for his seizures which helped some.  He had not 
had a seizure for about nine months.  He had a back condition 
for which he was scheduled for surgery.  He had not been 
wheelchair bound at his home.  He sometimes would use a 
wheelchair at the VA if he went for treatment.  He did not 
drive.  He had panic attacks twice a week to once a month and 
he had depression.  He additionally had bowel problems but 
had colon surgery.  He was able to clean himself after a 
bowel movement.  He had a friend and a neighbor who would 
shop for him.  He would leave his residence only for medical 
appointments.  

A VA treatment record from September 2000 shows that the 
veteran was discharged for L4-5 laminectomy and 
microdiscectomy the previous day.  He was admitted to home 
care services.  The nurse called to report that the sutures 
were dry and intact.  The veteran lived in tiny travel 
trailer with a large white dog.  The veteran reported that 
when traveling home the previous evening he got out of the 
car at a rest area and his knees gave way and he fell on his 
buttocks.  No injuries were sustained.  The nurse stated that 
she did not feel that he should be living alone.  She 
reported that neighbors asked her if she felt he should be 
living along and she replied no.  A social worker would be 
visiting the veteran.  A home health assistant was approved 
for two to there times a week to assist with bathing.  A 
treatment record from October 2000 shows the veteran was to 
continue with limited activity and to avoid heavy lifting, 
bending, twisting, or other strenuous activity for another 
month.  A psychiatric record from October 2000 shows the 
veteran desired a home alert device, and reported that it was 
only time before he fell and hurt himself.  He reported that 
he did not wear his braces in the house due to discomfort.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a).  For pension 
purposes, a person shall be considered to be in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity 
or, (2) helpless or blind, or so nearly so helpless or blind 
as to need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b).

A veteran will be considered in need of regular aid and 
attendance if he or she:  (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the appellant is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 
9 Vet. App. 222 (1996).

It is undisputed that the veteran is not blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; and is not a patient in a nursing home 
because of mental or physical incapacity.

The veteran has been granted entitlement to a permanent and 
total disability evaluation for pension purposes and granted 
entitlement to special monthly pension by reason of being 
housebound.  The veteran's principal disabilities are seizure 
disorder rated at 100 percent, recurrent major depression 
rated at 70 percent, chronic subluxation/degenerative joint 
disease left patella rated at 30 percent, bilateral acquired 
pes cavus rated at 10 percent, herniated disc lumbar spine 
rated at 10 percent, hallux valgus of the left foot rated at 
10 percent, and hypertension rated at 0 percent.  

Based on review of the evidence in this claim, the Board 
finds that the veteran's overall condition is one of 
helplessness such as to require the aid and attendance of 
another person.  The evidence shows that the veteran requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  Even though on the VA aid and attendance 
examination it was noted that the veteran is independent in 
activities of daily living, it was further described that the 
veteran was at risk for falls, and had in fact fallen, and it 
was certified on several examinations that the veteran needs 
assistance.  Further, the evidence shows the veteran has 
dizziness, vertigo, seizures, and blackouts.

In summary, the evidence shows that the veteran's 
disabilities do render him unable to care for his daily 
personal needs without assistance from others and therefore 
render him unable to protect himself from the hazards of 
daily living.  Therefore, as the medical examiners have found 
the veteran is in need of assistance due to his disabilities, 
and the veteran has met at least one of the enumerated 
factors under the provisions of 38 C.F.R. § 3.385, i.e., the 
veteran is unable to protect himself from the hazards or 
dangers of his daily environment, the criteria for special 
monthly pension by reason of being in need of regular aid and 
attendance of another person are met.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Special monthly pension based on the need for regular aid and 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

